Exhibit 10.18

REGIONAL DIRECTOR EMPLOYMENT AGREEMENT

This REGIONAL DIRECTOR EMPLOYMENT AGREEMENT (hereinafter “Agreement”), effective
            ,             , (hereinafter the “Effective Date”) is made between
HILB ROGAL & HOBBS COMPANY, a Virginia Corporation (hereinafter “Employer”), and
            (hereinafter “Employee”). In consideration of the mutual promises
contained in this Agreement and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties agree as
follows:

 

1. CONSIDERATION FOR AND TERM OF AGREEMENT.

1.1. Employment Relationship. As of the Effective Date, Employee will be jointly
employed by Employer and Hilb Rogal & Hobbs Services Company, a Virginia
Corporation, (hereinafter “HRH Services Company”), in accordance with the
agreement between such parties, as the Regional Director for Employer’s
            (hereinafter “Employee’s Region”). Employer desires that Employee
operate the Employee’s Region, with an emphasis on maximizing the profitability
of each office in the Employee’s Region, developing an exceptional sales force
and culture, and supporting other corporate goals, initiatives and lines of
business, all as may be set from time-to-time by Employer. Employee shall
diligently and faithfully perform such tasks, duties, and services for Employer
as may be assigned to Employee by Employer from time to time upon the terms and
conditions established by Employer. Employee acknowledges that, through such
employment, Employee will serve a role in the operations of Employer and
Employer’s affiliates, subsidiaries, and related companies (hereinafter the “HRH
Companies”) and that the obligations contained herein are necessary to protect
the legitimate interest of each such entity due to the substantial interaction
of such entities.

1.2. Consideration. As good and valuable consideration for Employee’s entering
into this Agreement, Employee shall receive the following during the Term of
this Agreement and in accordance with the terms of this Agreement and Employer’s
discretion, policies, and practices: (i) continued employment upon the terms and
conditions specified herein; (ii) the compensation described in Sections 1.3;
(iii) Employer’s permitting Employee access to and use of selected Confidential
Information, Customer Information, and Company Information (as those terms are
defined below) of Employer and the HRH Companies, which such access and use is
required for the successful performance of Employee’s duties hereunder;
(iv) Employer’s permitting Employee access to selected customers and the
relationships and goodwill developed therewith; (v) reimbursement for
appropriate business expenses in accordance with Employer’s reimbursement
policies and practices; and (vi) the benefit of the name recognition and
marketing efforts of Employer. As good and valuable consideration for Employer’s
entering into this Agreement, Employee agrees: (i) to provide loyal and quality
service on behalf of Employer in accordance with the terms of this Agreement;
and (ii) to comply with all terms of this Agreement, as Employer would not have
entered into this Agreement or hired Employee but for Employee’s agreement to
abide by the covenants and restrictions contained in Sections 2 and 3.

1.3. Compensation. Employee will be compensated pursuant to plans and policies
overseen presently by the Human Resources & Compensation Committee (“Committee”)
of the Board of Directors of Employer, which compensation package presently
includes a combination of salary, bonus incentives, restricted stock,
nonqualified stock options and such other perks and

 

 

Regional Director Employment Agreement   Page 1 of 11



--------------------------------------------------------------------------------

benefits as established by the Committee, all of which elements of compensation
are subject to change from time-to-time by the Committee or the Board of
Employer. Employee acknowledges that the executive compensation and benefits
that may be offered are subject to change in the discretion of Employer and the
Committee and the Board of Employer and are not guaranteed to continue or to be
without change and may be terminated or altered as deemed prudent by any of the
foregoing.

1.4. Business Ownership. All business, including insurance, bond, risk
management, self-insurance and any other services transacted through the efforts
of Employee or any other employee of Employer, shall be the sole property of the
Employer, and Employee acknowledges that Employee shall have no right to any
commission or fee resulting from the conduct of such business other than in the
form of the compensation referred to in Section 1.3. Employee represents and
agrees that Employee presently has, and will have, no ownership interest
whatsoever in accounts originated or serviced by Employee and that all such
accounts shall belong solely to Employer. Premiums, commissions or fees on the
business transacted through the efforts of Employee, whether received from an
insured or from one of the companies represented by Employer or Employee, are at
all times the sole property of Employer. All checks or bank drafts received by
Employee from any company or insured shall be made payable to Employer and all
amounts collected by Employee shall be promptly turned over to Employer.
Employee covenants to cooperate with Employer, and to take all actions
reasonably requested by Employer, whenever Employer attempts to verify that all
income has been paid to it and whenever Employer, before or after termination of
Employee’s employment, desires to have commissions from business assigned to
itself or another employee.

1.5. Term. This Agreement, and Employee’s employment hereunder, shall commence
on the Effective Date and shall continue thereafter until terminated by either
party (hereinafter the “Term”). Either Employer or Employee may terminate this
Agreement and Employee’s employment hereunder at any time and for any reason.
Notwithstanding the termination of this Agreement, the parties shall be required
to carry out any provisions of this Agreement which contemplate performance by
them subsequent to such termination.

1.6. Insider Status & Stock Ownership. Employee will be considered an “insider”
of Employer for securities law purposes and will be expected to comply with
Employer’s policies and initiatives, including, without limitation, ownership of
Employer stock, as may be established from time-to-time.

 

2. LOYAL SERVICE

2.1. No Obligations Preventing Employment. Employee represents to Employer that
Employee has no employment or other relationship with any competitor of the
Employer that would restrict Employee in performing the duties contemplated
herein. Employee agrees to indemnify and hold Employer harmless from all claims
and damages (including reasonable attorneys’ fees and costs) suffered by
Employer or any of the HRH Companies which arise out of a breach of the
foregoing representation.

2.2. Affirmative Obligations. During the Term of this Agreement, Employee agrees
(i) to devote Employee’s full business time and energies to the business and
affairs of Employer, (ii) to use Employee’s best efforts, skills and abilities
to promote the interests of the Employer, and (iii) to perform faithfully and to
the best of Employee’s ability all assignments of work given to Employee by

 

 

Regional Director Employment Agreement   Page 2 of 11



--------------------------------------------------------------------------------

Employer. Employee’s duties shall be performed at Employer’s direction and at
places Employer requires. Employee shall make full and prompt written disclosure
to Employer of any business opportunity of which Employee becomes aware and
which relates to the business of Employer. Employee shall comply with all
Employer and HRH rules, procedures, and standards governing the conduct of
employees and their access to and use of property, equipment, facilities, and
Confidential Information, Customer Information, and Company Information.

2.3. Duty of Loyalty. Employee acknowledges that, during Employee’s employment
with Employer, Employee owes a duty of loyalty to Employer to act in the
Employer’s best interests. In addition to the covenants and restrictions
contained herein and any common law duties owed by Employee to Employer,
Employee, during Employee’s employment with Employer, shall not, either directly
through Employee’s own actions or indirectly through an agent or other person
acting on behalf of Employee or under the supervision or direction of Employee:
(i) undertake any business activity competitive with Employer or the planning,
organization, or preparation of any business activity competitive with Employer;
(ii) enter into or engage in any other business activity or other gainful
employment without the prior written consent of Employer; (iii) divert any
business opportunity related to Employer’s business from Employer; (iv) fail to
disclose any information which may be valuable to Employer’s business interests;
(v) communicate with any customer of Employer or any of the HRH Companies
regarding Employee’s termination of employment with Employer or Employee’s
working for any competitor of Employer; (vi) communicate with any customer of
Employer or any of the HRH Companies with the purpose or intent of encouraging
such customer to terminate or curtail in any manner their business relationship
with Employer or move any portion of their business from Employer to a
competitor; or (vii) solicit for hire, hire, or assist in the solicitation for
hire or hiring of any employee of Employer or any of the HRH Companies.

2.4. Protection of Information and Property. During the Term of this Agreement,
Employee shall protect and safeguard the Confidential Information (as defined in
Section 3.2), Customer Information (as defined in Section 2.5), Company
Information (as defined in Section 2.6), and other property of Employer and the
HRH Companies and shall not, either directly through Employee’s own actions or
indirectly through an agent or other person acting on behalf of Employee or
under the supervision or direction of Employee, except as may be required during
the course of Employee’s performing duties for the benefit of Employer: (i) use
for Employee’s own account or for the account of any other person or entity any
Confidential Information, Customer Information, Company Information, or property
of Employer or any of the HRH Companies; (ii) disclose, disseminate,
communicate, convey, or divulge to any third party any Confidential Information,
Customer Information, Company Information, or property of Employer or any of the
HRH Companies; (iii) solicit or communicate with any customer of Employer or any
of the HRH Companies through the use or disclosure of any Confidential
Information, Customer Information, Company Information, or property of Employer
or any of the HRH Companies; (iv) utilize any Confidential Information, Customer
Information, Company Information, or property of Employer or any of the HRH
Companies in the provision of any products or services to any customer of
Employer or any of the HRH Companies; or (v) solicit for hire, hire, or assist
in the solicitation for hire or hiring of any employee of Employer or any of the
HRH Companies through the use or disclosure of any Confidential Information,
Customer Information, Company Information, or property of Employer or any of the
HRH Companies. Nothing herein shall limit Employer’s right to protect any trade
secret information under applicable state law for as long as such information
remains a trade secret under such applicable law.

 

 

Regional Director Employment Agreement   Page 3 of 11



--------------------------------------------------------------------------------

2.5. Customer Information. For purposes of this Agreement, the term “Customer
Information” shall mean all information regarding or relating to any customer or
prospective customer collected, compiled, maintained, or created by Employer or
any of the HRH Companies. “Customer Information” shall include, but shall not be
limited to, customer identities and lists; revenues from customers’ accounts;
customer requirements; customer contact personnel information; customer
financial data; customer renewal dates; information collected for any customer;
and information collected or developed by Employer about any prospective
customer.

2.6. Company Information. For purposes of this Agreement, the term “Company
Information” shall mean all information regarding or relating to the methods of
soliciting business, methods of conducting business, financial data, business
plans, business strategies, marketing programs, personnel, business
relationships, and agreements of Employer or any of the HRH Companies.

2.7. Return of Information & Property. No later than the effective date of the
termination of Employee’s employment, Employee covenants to deliver to Employer
all information, documents, computer or electronic files, and materials,
including personal notes and reproductions and copies, containing or relating to
any Confidential Information, Company Information, or Customer Information and
all other property of Employer or the HRH Companies which is in Employee’s
possession or control. If Employer reasonably believes that Employee has sent,
transferred, or stored any Confidential Information, Customer Information, or
Company Information to any electronic device or medium which can be used to save
documents or information (including but not limited to any computer, Blackberry,
cellular telephone, fax machine, CD-ROM, memory stick, zip drive, computer disk,
email account, or electronic database) and which Employee does not deliver to
Employer prior to the effective date of Employee’s termination, Employer may, at
its sole discretion and at any time it so elects during the Restricted Period,
search any such device and/or medium for any such documents or information and
remove such documents and/or information from any such device and/or medium, and
Employee hereby expressly consents to such search and removal.

2.8. Proprietary Rights. All rights, including without limitation any writing,
discoveries, inventions, innovations, and computer programs and related
documentation and all intellectual property rights therein, including without
limitation copyright (collectively “Intellectual Property”) created, designed or
constructed by Employee during the Employee’s term of employment with Employer,
that are related in any way to Employee’s work with Employer or to any of the
services provided by Employer shall be the sole and exclusive property of
Employer. Employee agrees to deliver and assign to Employer all such
Intellectual Property and all rights which Employee may have therein and
Employee agrees to execute all documents or, including without limitation patent
applications, and make all arrangements necessary to further document such
ownership and/or assignment and to take whatever other steps may be needed to
give Employer the full benefit thereof. Without limitation to the foregoing,
Employee specifically agrees that all copyrightable materials generated during
the term of Employee’s employment with Employer, including but not limited to,
computer programs and related documentation, that are related in any way to
Employee’s work with Employer or to any of the services provided by Employer
shall be considered works made for hire under the copyright laws of the United
States and shall upon creation be owned exclusively by Employer. To the extent
that any such materials, under applicable law, may not be considered works made

 

 

Regional Director Employment Agreement   Page 4 of 11



--------------------------------------------------------------------------------

for hire, Employee hereby assigns to Employer the ownership of all copyrights in
such materials, without the necessity of any further consideration, and Employer
shall be entitled to register and hold in its own name all copyrights in respect
of such materials. The provisions of this section shall apply regardless of
whether any activities related to the creation of any Intellectual Property took
place inside or outside of Employer’s working hours.

2.9. Litigation Cooperation. Employee hereby agrees that, when requested by
Employer, Employee shall cooperate fully with Employer, HRH, and/or any of the
HRH Companies in the defense or prosecution of any claims now in existence or
which may be brought or threatened in the future against or on behalf of
Employer, HRH, and/or any of the HRH Companies which relate in any manner to any
event that transpired while Employee was employed by Employer or to any event in
which Employee was directly involved. Employee’s full cooperation in connection
with such claims or actions shall include, but not be limited to, Employee’s
being available to speak and/or meet with counsel to answer any questions or
prepare for trial or discovery; Employee’s assisting in connection with any
audit, inspection, proceeding or inquiry; Employee’s acting as a witness in
connection with litigation; and Employee’s cooperating with any auditor or
government agent.

 

3. PROTECTION OF CONFIDENTIAL INFORMATION AND VALUABLE ASSETS

3.1. Recitals. Employee has been provided with and will continue to be provided
with the means to access Confidential Information and customer relationships and
goodwill belonging to Employer and/or the HRH Companies and developed and
maintained through their efforts and expense. Employee acknowledges that the
continued success of the business of Employer and the HRH Companies depends in
large part upon the protection of Confidential Information and retention of such
customer relationships, and Employee agrees that the following covenants are
reasonably necessary for the protection of its legitimate business interests,
including but not limited to the protection of its trade secrets, valuable
confidential business and professional information, substantial relationships
with prospective and existing customers, customer goodwill associated with its
on-going business.

3.2. Confidential Information. For purposes of this Agreement, the term
“Confidential Information” shall mean any trade secret (as that term is defined
under the state law governing this Agreement) of Employer or any of the HRH
Companies, and any information disclosed to or learned by Employee or known to
Employee as a consequence of or through Employee’s employment with Employer
regarding Employer, any of the HRH Companies, or any customer of Employer or any
of the HRH Companies, that (i) is not generally known by the public through
lawful means; (ii) was treated as confidential by Employer or any of the HRH
Companies, whether by explicit designation, restriction of access, or other
means; or (iii) was regarded or treated as proprietary by Employer or any of the
HRH Companies. Confidential Information shall not include any such information
that has been voluntarily disclosed to the public by a duly authorized
representative of Employer, independently developed and disclosed by others, or
otherwise enters the public domain through lawful means. Confidential
Information, however, shall include, but shall not be limited to, all Customer
Information and Company Information which meet the above definition for
“Confidential Information.”

 

 

Regional Director Employment Agreement   Page 5 of 11



--------------------------------------------------------------------------------

3.3. Restricted Period. For purposes of this Agreement, the term “Restricted
Period” shall mean the period of twenty-four (24) months after the termination
of Employee’s employment with Employer, regardless of the reason for such
termination.

3.4. Prohibited Services. For purposes of this Agreement, the term “Prohibited
Services” shall mean all brokerage, risk management, insurance, employee
benefits, and consulting services that are similar to those services provided,
during the two (2) year period preceding the termination of Employee’s
employment with Employer (herein the “Relevant Period”), by Employer or any of
the HRH Companies located within Employee’s Region for which Employee was
responsible during the Relevant Period and competitive with those services
provided, at the time of the relevant violation of Section 3.7, 3.9, or 3.10, by
Employer or any of the HRH Companies located in Employee’s Region for which
Employee was responsible during the Relevant Period.

3.5. Restricted Area. For purposes of this Agreement, the term “Restricted Area”
shall mean the geographic area composed of all states located within the United
States. Employee agrees that, due to the national and international scope of
Employer’s operations and Employee’s position with Employer, the “Restricted
Area” need include all states within the United States and that a defined
geographic limitation is not necessary for the restrictions contained in
Sections 3.9 and 3.10 due to the substantial connection with and/or knowledge
about the Known Customers and Confidential Customers to which such restrictions
are limited and the inherent geographic limitation associated with the location
of such Known Customers and Confidential Customers.

3.6. Prohibited Use or Disclosure of Confidential Information. During the
Restricted Period, Employee shall not, either directly through Employee’s own
actions or indirectly through an agent or other person acting on behalf of
Employee or under the supervision or direction of Employee: (i) use for
Employee’s own account or for the account of any other person or entity any
Confidential Information; (ii) disclose, disseminate, communicate, or divulge to
any third party any Confidential Information; (iii) solicit any Active Customer
through the use or disclosure of any Confidential Information; (iv) utilize any
Confidential Information in the provision of any products or services to any
Active Customer; or (v) solicit for hire, hire, or assist in the solicitation
for hire or hiring of any employee of Employer or any of the HRH Companies
through the use or disclosure of any Confidential Information. Nothing herein
shall limit Employer’s right to protect any trade secret information under
applicable state law for as long as such information remains a trade secret
under applicable law.

3.7. Non-Solicitation of Active Customers. During the Restricted Period,
Employee shall not, either directly through Employee’s own actions or indirectly
through an agent or other person acting on behalf of Employee or under the
supervision or direction of Employee, within the Restricted Area: (i) solicit
any Active Customer for the purpose of selling or providing any Prohibited
Services to such Active Customer; (ii) provide any Prohibited Services to any
Active Customer; (iii) accept an invitation to sell or provide any Prohibited
Services to any Active Customer; or (iv) induce or attempt to induce any Active
Customer to curtail or terminate any business relationship with Employer or any
of the HRH Companies. For purposes of this Agreement, the term “Active Customer”
shall mean any individual or entity that any of the HRH Companies located with
Employee’s Region for which Employee was responsible as Regional Director, both
at any time during Employee’s employment with Employer and at any time during
the twelve (12) month period preceding the relevant act in violation of this
Section 3.7, either (1) placed one or more lines of insurance or bonds for or on
behalf of, or (2) has provided any products or services to or on behalf of.

 

 

Regional Director Employment Agreement   Page 6 of 11



--------------------------------------------------------------------------------

3.8. Non-Piracy of Workers. During the Restricted Period, Employee shall not,
either directly through Employee’s own actions or indirectly through an agent or
other person acting on behalf of Employee or under the supervision or direction
of Employee, solicit for hire, initiate contact with for the purpose of
soliciting for hire, hire, or assist any other person or entity in the
solicitation or hiring of any Worker. For purposes of this Agreement, “Worker”
shall mean any individual (i) who, during the Term of this Agreement, was an
employee of any of the HRH Companies located within Employee’s Region for which
Employee was responsible as Regional Director or was an employee of Employer,
HRH, or any of the HRH Companies whom Employee, during the Relevant Period, had
any material contact or communications with, worked with, or supervised or was
responsible for managing; and (ii) who was an employee of Employer, HRH, or any
of the HRH Companies at any time during the three (3) month period preceding the
relevant act in violation of this Section.

3.9. Non-Piracy of Confidential Customers. During the Restricted Period,
Employee shall not, either directly through Employee’s own actions or indirectly
through an agent or other person acting on behalf of Employee or under the
supervision or direction of Employee, (i) solicit any Confidential Customer for
the purpose of selling or providing any Prohibited Services to such Confidential
Customer; (ii) provide any Prohibited Services to a Confidential Customer;
(iii) accept an invitation to sell or provide any Prohibited Services to a
Confidential Customer; or (iv) induce or attempt to induce any Confidential
Customer to curtail or terminate any business relationship with Employer or any
of the HRH Companies. For purposes of this Agreement, the term “Confidential
Customer” means (i) any individual or entity that Employer or any of the HRH
Companies, both at any time during Employee’s employment with Employer and at
any time during the twelve (12) month period preceding the relevant act in
violation of this Section 3.9, either placed one or more lines of insurance or
bonds for or on behalf of or has provided any products or services to or on
behalf of, provided that Employee, during the Relevant Period, learned or
obtained any Confidential Information about such individual or entity and
(ii) any prospective customer that HRH or any of the HRH Companies met with or
provided a written proposal to, within six (6) months of Employee’s employment
with Employer ending, for the purpose of offering any Prohibited Services,
provided that Employee learned information about such meeting or proposal
through Employee’s employment with Employer.

3.10. Non-Piracy of Known Customers. During the Restricted Period, Employee
shall not, either directly through Employee’s own actions or indirectly through
an agent or other person acting on behalf of Employee or under the supervision
or direction of Employee, (i) solicit any Known Customer for the purpose of
selling or providing any Prohibited Services to such Known Customer;
(ii) provide any Prohibited Services to a Known Customer; (iii) accept an
invitation to sell or provide any Prohibited Services to a Known Customer; or
(iv) induce or attempt to induce any Known Customer to curtail or terminate any
business relationship with Employer or any of the HRH Companies. For purposes of
this Agreement, the term “Known Customer” means (i) any individual or entity
that Employer or any of the HRH Companies, both at any time during Employee’s
employment with Employer and at any time during the twelve (12) month period
preceding the relevant act in violation of this Section 3.10, either placed one
or more lines of insurance or bonds for or on behalf of or has provided any
products or services to or on behalf of, provided that Employee, during the
Relevant Period, either had material personal contact or communications with as
part of Employee’s performing duties on behalf of

 

 

Regional Director Employment Agreement   Page 7 of 11



--------------------------------------------------------------------------------

Employer or assisted in or was responsible for, either alone or with others,
placing coverage for, soliciting business from, and/or otherwise providing any
services to such individual or entity and (ii) any prospective customer that HRH
or any of the HRH Companies met with or provided a written proposal to, within
six (6) months of Employee’s employment with Employer ending, for the purpose of
offering any Prohibited Services, provided that Employee assisted in or was
responsible for, either alone or with others, soliciting business from,
preparing or reviewing the proposal for, meeting with, or preparing for the
meeting with such prospective customer.

3.11. Importance of Covenants. Employee acknowledges and agrees that Employee’s
engaging in any of the acts prohibited by Section 3.6, 3.7, 3.8, 3.9, or 3.10
would inevitably involve the use and disclosure of Confidential Information and
that the obligations set forth in these Sections are necessary and appropriate
to protect against the unauthorized use and disclosure of such Confidential
Information and the goodwill and relationships that Employer has established
with such customers and with which Employee is entrusted as a custodian through
Employee’s position with Employer. The restrictive covenants from Employee set
forth herein are essential to Employer’s agreeing to employ Employee and each
such covenant shall be construed as independent of any other provision in this
Agreement. The existence of any claim or cause of action of the Employee against
the Employer, whether predicated on this Agreement or not, shall not constitute
a defense to the enforcement by the Employer of any of the restrictive covenants
contained herein. Employer shall at all times maintain the right to seek
enforcement of these provisions whether or not Employer has previously refrained
from seeking enforcement of any such provision as to Employee or any other
individual who has signed an agreement with similar provisions.

3.12. PRAYER FOR REFORMATION. EACH OF EMPLOYER AND EMPLOYEE KNOWINGLY AND
VOLUNTARILY REQUESTS THAT ANY COURT OR ARBITER BEFORE WHOM THIS EMPLOYMENT
AGREEMENT IS IN CONTROVERSY REFORM THE RESTRICTIVE COVENANTS HEREIN, IF SUCH
REFORMATION IS NECESSARY TO MAKE ANY OF THEM ENFORCEABLE, TO THE MAXIMUM LEVEL
OF ENFORCEMENT PERMISSIBLE TO EMPLOYER AND EQUITABLE UNDER THE CIRCUMSTANCES.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR EMPLOYER TO ENTER INTO THIS
AGREEMENT.

3.13. Notification of New Employer. During the Restricted Period, Employee shall
notify any prospective employer or joint venturer, which is a competitor of
Employer, of this Agreement and the covenants and restrictions therein prior to
accepting employment or entering into any business venture with such competitor;
and if Employee accepts employment or establishes a relationship with such
competitor, Employee covenants to notify Employer immediately of such
relationship. If Employer reasonably believes that Employee is affiliated or
employed by or with a competitor of Employer during the Restricted Period, then
Employee grants Employer the right to forward a copy of this Agreement to such
competitor and any Active Customer.

3.14. Remedies. If Employee breaches any provision of this Agreement, each of
Employer and the HRH Companies reserves the right to avail itself of any remedy
available to it at law or in equity. Employer and the HRH Companies shall be
entitled to injunctive relief against Employee for any violation by Employee of
this Agreement. Notwithstanding the foregoing, Employer may, at its sole option,
seek liquidated damages with respect to each Active Customer, Known Customer, or
Confidential Customer procured by or

 

 

Regional Director Employment Agreement   Page 8 of 11



--------------------------------------------------------------------------------

through the use of Confidential Information in violation of Section 3.6 of this
Agreement; by or through Employee in violation of Section 3.7, 3.9, or 3.10 of
this Agreement; by or through any Worker solicited or hired in violation of
Section 3.8 of this Agreement; or as a direct or indirect result of any
violation of Section 2.3 or 2.4 of this Agreement (with such Active Customers,
Confidential Customers, and Known Customers being hereafter referred to as “Lost
Customers”). A Lost Customer shall be valued at 175% of the gross revenue to
Employer in the most recent twelve (12) month period preceding the date of loss
of such account. If such Lost Customer had not been a customer of Employer for
an entire twelve (12) month period, such liquidated damages shall be 175% of the
gross revenue which would have been, in the absence of a breach by Employee,
realized by Employer in the initial twelve (12) month period of such customer
being served by Employer. Employee shall pay such liquidated damages to Employer
within five (5) business days of Employer’s first written demand for the payment
of such liquidated damages. Thereafter, such liquidated damages shall bear
interest at the maximum lawful rate. Employee acknowledges that it would be
difficult to calculate the full extent of damages incurred by Employer in the
event of such a breach; that an industry rule of thumb for the valuation of an
account is 175% of revenue generated for the prior twelve months; and that such
liquidated damages are a fair and reasonable valuation of the harm suffered and
are not out of proportion with the actual harm suffered. Employer may or may not
choose to exercise this liquidated damages provision and may, at its sole
option, seek injunctive relief with respect to some Lost Customers and
liquidated damages with respect to other Lost Customers. Employee has no right
whatsoever to force Employer to exercise this liquidated damages provision, as
such choice remains entirely Employer’s. Employee agrees that the foregoing
remedies shall be cumulative and not exclusive, shall not be waived by any
partial exercise or nonexercise thereof and shall be in addition to any other
remedies available.

 

4. INTERPRETATION AND ADMINISTRATION

4.1. Severability. If any provision of this Agreement or any part of any
provision of this Agreement is determined to be unenforceable for any reason
whatsoever, it shall be severable from the rest of this Agreement and shall not
invalidate or affect the other portions or parts of the Agreement, which shall
remain in full force and effect and be enforceable according to their terms.
Furthermore, no covenant herein shall be dependent upon any other covenant or
provision herein, each of which covenants shall stand independently and be
enforceable without regard to the other or to any other provision of this
Agreement.

4.2. Interpretation. There shall be no presumption that this Agreement is to be
construed against the Employer, since Employee acknowledges that Employee
understands all provisions of this Agreement, that the restrictive covenants
contained herein are ancillary to an enforceable agreement and are fair,
necessary for the protection of Employer and relatively standard to the
insurance agency industry and that Employee was offered the opportunity to
negotiate, alter, and amend any and all provisions of this Agreement before
executing this Agreement and legally binding himself hereto.

4.3. Governing Law and Forum Selection. This Agreement shall be construed under
and governed by the laws of the Commonwealth of Virginia. The sole and exclusive
jurisdiction for any legal action, suit, or proceedings arising out of this
Agreement or concerning its interpretation, construction, application, or
enforcement shall be a court of competent jurisdiction for Henrico County,
Virginia (hereinafter the “Proper Courts”). The parties hereby irrevocably agree
to submit to the jurisdiction of all of

 

 

Regional Director Employment Agreement   Page 9 of 11



--------------------------------------------------------------------------------

the Proper Courts for the purpose of any legal action, suit, or proceedings
arising out of this Agreement or concerning its interpretation, construction,
application, or enforcement. Employee warrants and agrees that, through
Employee’s Employment with Employer, Employee has a substantial connection to
the above-referenced state of the governing law. To the extent permitted by law,
the parties further hereby agree to waive and not to assert as a defense in any
action, suit, or proceeding covered by this Section that (1) any of the Proper
Courts cannot exercise personal jurisdiction over a party; (2) any party is
immune from extraterritorial injunctive relief or other injunctive relief;
(3) any action, suit or proceeding covered by this Section may not be maintained
in any of the Proper Courts; (4) any action, suit or proceeding covered by this
Section brought in any of the Proper Courts should be dismissed or transferred
on the grounds of forum non conveniens; (5) any action, suit, or proceeding
covered by this Section should be stayed by the pendency of any other action,
suit, or proceeding in any court or tribunal other than the Proper Courts; or
(6) this Agreement may not be enforced in or by any of the Proper Courts.

4.4. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE PARTIES WAIVE
TRIAL BY JURY FOR ANY DISPUTES ARISING OUT OF AND IN CONNECTION WITH THIS
AGREEMENT OR EMPLOYEE’S EMPLOYMENT WITH EMPLOYER.

4.5. Succession and Assignment. This Agreement shall be binding upon the parties
hereto and is not assignable by Employee. This Agreement shall inure, however,
to the benefit of Employer’s successors and assigns, including, without
limitation, successor corporations by way of merger or consolidation or any
entity which purchases substantially all of the assets of Employer. Employer
shall retain the sole right to assign, and Employee hereby consents to the
assignment of, any of its rights, duties, obligations, or benefits hereunder to
HRH, any of the HRH Companies, or any successor or purchaser of any of the
assets or any ownership interest of Employer.

4.6. Attorneys’ Fees. In the event that either party prevails in any legal
action to enforce any of the terms and conditions of this Agreement, such party
shall be entitled to, as contractual damages hereunder for any breach of this
Agreement and in addition to any other remedies available for such breach, all
reasonable fees and costs, including attorneys’ fees, incurred by such party to
enforce such terms and conditions of this Agreement.

4.7. Nonwaiver and Entire Agreement. The waiver by Employer of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach or as a waiver of any other provisions of this Agreement. This
Agreement supersedes any prior written or unwritten agreement, representation or
understanding between the Employer and Employee and represents the entire
agreement, representations and understanding between Employer and Employee
concerning Employer’s employment of Employee.

[SIGNATURE PAGE FOLLOWS]

 

 

Regional Director Employment Agreement   Page 10 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer has caused this Agreement to be signed by its duly
authorized agent, and Employee has hereunto set Employee’s hand below
acknowledging Employee’s intent to be bound by the terms and conditions set
forth herein.

 

EMPLOYER:     EMPLOYEE: HILB ROGAL & HOBBS COMPANY    

 

By:  

 

   

 

Name:  

 

    Its:  

 

   

 

 

Regional Director Employment Agreement   Page 11 of 11